—In an action to recover damages for personal injuries, etc., the plaintiffs’ attorney, Fitzgerald & Fitzgerald, P. C., appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated February 18, 1997, as denied that branch of the plaintiffs’ motion which was to deny any attorney’s fees to the nonparty respondent, Morris J. Eisen.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly ruled that the plaintiffs’ former attorney, Morris J. Eisen, was entitled to quantum meruit compensation for work done on the plaintiffs’ case prior to his disbarment. It is undisputed that the disbarment did not relate to any misconduct in the plaintiffs’ case and that Eisen was not discharged for cause by the plaintiffs. Therefore, he is entitled to quantum meruit compensation for his services (see, 22 NYCRR 691.10 [b]; Cappocia v Brognano, 126 AD2d 323, 326; Greenberg v Cohn, 153 Misc 2d 495)
The appellant’s remaining contentions are unpreserved for appellate review.
Mangano, P. J., Bracken, Miller and Krausman, JJ., concur.